EXHIBIT 10.8(b)
OTHER COMPENSATION AND BENEFIT ARRANGEMENTS
FOR NON-EMPLOYEE DIRECTORS
The principal compensation arrangements and practices for First Horizon National
Corporation’s non-employee directors generally are governed by the company’s
Director Policy. Relevant portions of the Director Policy are filed as a
separate exhibit. The company reimburses its directors for their expenses
incurred in attending meetings. The company does not consider this to be
compensatory. In addition, the following benefits have been approved by the
Board as additional compensation to all or specified non-employee directors for
service as a director:

  1)   a personal account executive     2)   a no-fee personal checking account
for the director and his or her spouse     3)   a FirstCheck debit card     4)  
a no-fee VISA card     5)   no fee for a safe deposit box     6)   no fee for
traveler’s checks and cashier’s checks     7)   if the Board has authorized a
stock repurchase program, the repurchase of shares of the company’s common stock
at the day’s volume-weighted average price with no payment of any fees or
commissions if the repurchase of the director’s shares is otherwise permissible
under the repurchase program that has been authorized     8)   use of tickets or
other rights acquired by the Corporation or any of its subsidiaries to attend
events, dinners or other functions to enhance business, marketing, or community
relations; provided that the aggregate value of such tickets or rights used in
any year shall not exceed $5,000 per director

Directors who are officers of the company are not separately compensated for
their services as directors.

 